Order, Supreme Court, Bronx County (Stanley Green, J.), entered July 1, 2004, which, to the extent appealed from as limited by the brief, granted defendant New York City Housing Authority’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The record is insufficient to support an inference that defendant Housing Authority had timely notice that a child under the age of seven resided in the apartment on its premises where the infant plaintiff is alleged to have contracted lead poisoning (see Juarez v Wavecrest Mgt. Team, 88 NY2d 628, 646 [1996]). The Housing Authority’s records did not indicate that a child of less than seven years lived in the subject apartment, and plaintiffs’ evidence, to the effect that various Housing Authority employees occasionally observed the infant plaintiff in the company of his aunt, the tenant of record of the apartment, was insufficient to raise any triable issue as to whether the Housing Authority had actual or constructive notice of a child’s residency in the unit. Concur—Buckley, P.J., Saxe, Ellerin, Nardelli and Williams, JJ.